El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
La recurrente Great American Insurance Company ex-pidió una póliza, comúnmente conocida como de riesgos ma-rítimos, (1) a favor del recurrido Frank Quiñones Jiménez en relación con una embarcación de éste para cubrir hasta la suma de dieciséis mil dólares los riesgos que se descri-bieron en la siguiente forma:
“Riesgos. Con respecto a las contingencias y riesgos que esta Compañía acepta asumir, son los de los mares y aguas a que se ha hecho referencia, fuego, relampagueo, terremoto, piratería, vandalismo, daños maliciosos, echazón, hurto del yate, baratería del capitán y la tripulación, y de todo otro riesgo similar, pérdidas y desventuras, que causen lesión, perjuicio o daño a la referida embarcación o a parte de ella, con las excepciones especificadas en la póliza o mediante endoso.
Defectos Latentes y Negligencia. Este seguro cubre expresa-mente los daños causados por
Accidentes en la carga y descarga, toma de combustible, o en la travesía o lanzamiento, o mientras se encuentra en diques de carena, en despalmes, rejillas o pontones;
El colapso de edificios u otras estructuras . . . ;
La negligencia del capitán, la tripulación, ingenieros o pi-lotos;
Disponiéndose que las pérdidas o daños no hayan sido el resultado de la falta de debida diligencia de los Dueños de la embarcación o de su administrador.”
*370La embarcación asegurada se hundió en la mañana del 24 de julio de 1965 en aguas del Océano Atlántico, a tres o cuatro millas de la costa de Dorado. Entablóse acción judicial en cobro de la póliza. En una conferencia preliminar al juicio las partes dejaron el pleito sometido con una estipulación de hechos sobre el título de la embarcación y la existencia del seguro, y además que “al momento de expedirse la póliza . . . el yate . . . estaba en condiciones de navegar (seaworthy)” y “las causas que dieron lugar al hundimiento se desconocen, pero sin embargo, en dicho hundimiento no medió culpa o negligencia de parte del demandante.”
Redúcese la controversia a determinar si bajo los hechos estipulados puede, sin más, imponerse responsabilidad a la aseguradora recurrente, o si correspondía al asegurado establecer que el hundimiento se debió a uno de los riesgos enumerados en la póliza, sin que pueda descansar en el desconocimiento de la causa y en la presunción que surge de las condiciones de navegación (seaworthiness) (2) de la embarcación al momento de expedirse la póliza.
La norma más favorecida sostiene que, en ausencia de alguna circunstancia — aparte del mero hundimiento — que demuestre una pérdida por causas atribuibles a un suceso no cubierto por la póliza, el asegurado sólo viene obligado a demostrar que la embarcación estaba en condiciones de navegación al expedirse la póliza. Ello da lugar a que surja la presunción de que la pérdida se debió a un “riesgo del mar”. En general, véanse, Anotación, Necessity under marine insurance policy of showing specific cause of sinking of vessel, 31 A.L.R. 1378; Couch, Cyclopedia of Insurance Law (2a. *371ed.), vol. 11, § 43:96; Tropical Marine Prod. v. Birmingham Fire Ins. Co. of Pa., 247 F.2d 116 (5th Cir. 1957); Brown v. Jerome, 298 Fed. 1 (9th Cir. 1924); Moores v. Louisville Underwriters, 14 Fed. 226 (1882); Mattson v. Connecticut Fire Ins. Co. of Hartford, 80 F.Supp. 101 (1948); Land v. Franklin Nat. Ins. Co. of New York, 80 S.E.2d 420 (S.C. 1954); Glens Falls Ins. Co. v. Long, 77 S.E.2d 457 (Va. 1953); Delanty v. Yang Tsze Ins. Ass’n., 220 Pac. 754 (Wash. 1923); Massey S.S. Co. v. Importers’ & Exporters’ Ins. Co., 189 N.W. 415 (Minn. 1922); Paddock-Hawley Iron Co. v. Providence-Washington Ins. Co., 93 S.W. 358 (Mo. 1906). Contra: Boston Ins. Co. v. Dehydrating Process Co., 204 F.2d 441 (1st Cir. 1953); The Jungshoved, 290 F.2d (2d Cir. 1923); Rousse v. Home Insurance Company, 78 So.2d 522 (La. 1955); Insurance Co. v. Tobin, 32 Ohio St. 77 (1877). Una reciente modalidad de la regla se expone en Commercial Union Assurance Company v. Foster, 379 S.W.2d 320 (Texas 1964), en el cual se dice que es al asegurador a quien corres-ponde establecer afirmativamente la falta de capacidad para navegar.
Pacific Dredging Company v. Hurley, 397 P.2d 819 (Wash. 1964), en que descansa tesoneramente la aseguradora, no tiene el alcance que se le atribuye, y más bien sostiene la posición del asegurado. Al limitar el efecto de la presunción señalada se apunta que su aplicación tiene el propósito de descargar al reclamante del peso de la prueba sobre la causa del hundimiento “cuando la evidencia de ello es simplemente impracticable o imposible de producir.” Pero cuando se es-tablece que la causa de la pérdida es realmente desconocida la presunción se aplica en toda su extensión. Interpretada rectamente la opinión, a lo sumo lo que se requiere es que se demuestre que no hay prueba disponible o accesible sobre la causa del hundimiento. Contrario a lo que ocurría en la situación que allí se consideraba en que se conocía la iden-tidad de testigos que podían arrojar luz sobre las causas del *372hundimiento y no se produjeron, en el presente caso se estipuló expresamente que “las causas que dieron lugar al hundimiento se desconocen.” Siendo desconocida la causa, aun bajo Pacific, procedía dar virtualidad a la presunción.
Watson v. Providence Washington Ins. Co., 106 F.Supp. 244 (1952), introduce otro elemento, el inexplicado hundi-miento de una embarcación en buen tiempo. Aun cuando acep-táramos la norma que se esboza que en esas condiciones des-carta la suficiencia de la prueba sobre la existencia de condi-ciones de navegación, no podríamos aplicarla porque no se produjo prueba alguna sobre las circunstancias del tiempo. Véanse además, Hazard’s, Administrator v. The N.E. Marine Insurance Co., 8 L.Ed. 1043 (1834); John v. Steamship Fohnina, 212 U.S. 354 (1908); Klein v. Globe & Rutgers Fire Ins. Co., 2 F.2d 137 (3d Cir. 1924); Green v. Globe & Rutgers Fire Ins. Co., 192 N.Y.Supp. 770 (1922).
Adoptamos, por creerla más razonable, la posición mayoritaria. Así, cuando una embarcación en condiciones de navegar se hunde, y no es posible determinar la causa, debe presumirse que el naufragio se debió a algún riesgo del mar. El hecho de que después del hundimiento no pueda determinarse la causa específica no debe eximir de responsabilidad a la aseguradora cuando la embarcación estaba en buenas condiciones y no medió negligencia del asegurado. Las probabilidades son que en tales circunstancias haya intervenido algún riesgo del mar. No es más que un reconocimiento a la fuerza de los elementos y a la inconstancia y conmociones del mar, de un lado, y a la falibilidad de la máquina y la finitud de la pericia del hombre, de otro.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 15 de mayo de 1968.


 Para una interesante exposición del desarrollo de este tipo de seguro puede verse A Symposium on the Hull Policy, 41 Tul. L. Rev. 231 (1967).


En términos generales se entiende por “condiciones de navegación” que la embarcación está razonablemente apta para enfrentarse a los peligros o riesgos que pueden anticiparse en el mar. Compañía de Navegación v. Fireman’s Fund Ins. Co., 277 U.S. 66, 75 (1928). Véase, Marine Insurance Policies: The Implied Warranty of Seaworthiness, 30 I.C.J. 89 (1963); 41 Harv. L. Rev. 537 (1928).